Citation Nr: 0819159	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-33 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the appellant can be considered the surviving spouse 
for death pension eligibility purposes.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.  The appellant is the veteran's ex-spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal following a February 2008 Board remand.  
This appeal was originally before the Board from a September 
2004 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  

In her substantive appeal, received in October 2005, the 
appellant requested a videoconference hearing before a Board 
member.  In response to the Board's February 2008 remand, the 
RO scheduled the appellant for a videoconference hearing to 
take place in May 2008.  The RO notified the appellant of the 
videoconference hearing in a letter dated in April 2008.  
This notice was dated more than 30 days prior to the 
scheduled hearing; thus it was timely and satisfied the 
Board's February 2008 remand directive.  38 C.F.R. § 19.76 
(2007).  The RO provided the appellant with additional 
correspondence, dated in May 2008, reminding the appellant of 
the scheduled videoconference hearing.  The appellant failed 
to report to the scheduled hearing and her request is deemed 
to be withdrawn.  See 38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2002. 

2.  The appellant and the veteran were divorced at the time 
of the veteran's death.  


CONCLUSION OF LAW

The appellant is not, as a matter of law, the veteran's 
surviving spouse for VA benefit purposes.  38 U.S.C.A. §§ 
101(3), 103, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.50-
3.54 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is normally required to address the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant as to the information and medical or lay evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2007).  The VCAA includes a duty to assist a claimant 
in obtaining evidence in support of the claim.  Id.  

Here, the appellant is claiming entitlement to death pension 
benefits based on her 11-year marriage to the veteran.  The 
outcome of this case depends upon statutory interpretation 
and not the factual evidence.  The provisions of the VCAA 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Thus, the Board need not determine if VA met the 
duty to notify and the duty to assist requirements of the 
VCAA and the Board will proceed with appellate review.  Id.  

Surviving spouses of certain veterans of a period of war are 
entitled to pension benefits.  38 U.S.C.A. §§ 1541, 1521(j) 
(West 2002).  A "surviving spouse" means a person of the 
opposite sex who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, and who has not remarried or (in cases not 
involving remarriages) has not since the death of the 
veteran, and after September 19, 1962, lived with another 
person and held herself out openly to the public to be the 
spouse of such person.  38 U.S.C.A. § 101(3) (West 2002); 38 
C.F.R. § 3.50 (2007).  

Here, the appellant does not qualify as a "surviving 
spouse" because the evidence shows that she was not married 
to the veteran at the time of his death.  The veteran's death 
certificate shows that the veteran died on May [redacted], 2002.  In 
the appellant's application for benefits, dated in July 2004, 
she reported that her marriage with the veteran ended in a 
divorce in 1997.  The appellant also indicated that on a 
Social Security Administration Application for Survivor's 
Benefits, dated in July 2004, she and the veteran were 
divorced.  On the veteran's death certificate, his marital 
status was recorded as "divorced."  

In this case, the appellant does not contest the fact that 
she was divorced from the veteran at the time of his death.  
Instead, in her substantive appeal she asserted that she was 
entitled to death pension benefits because of her 11-year 
marriage to the veteran.  The law, however, does not provide 
for death pension benefits under such circumstances.

For the foregoing reasons, the Board finds that the appellant 
was not the lawful spouse of the veteran at the time of his 
death and that, as a matter of law, she is not the veteran's 
surviving spouse for VA benefit purposes.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of lack of legal merit or the lack of entitlement 
under the law).  Therefore, the appellant's claim must be 
denied.


ORDER

Eligibility for death pension benefits is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


